Title: To John Adams from Bidé de Chavagnes, 4 May 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       a nantes ce 4e. may 1780
      
      Quoyque depuis bien du temps je n aye pas eu l’honneur ny le plaisir de vous demander des nouvelles de votre santé et de celle de votre chere famille, je nay pas moins eté occupé de vous et d’eux, et je ne vous oublieray jamais ainsi que vos compatriottes leurs bontés et amitiés et les votres particulierement pour moy. Et si vous ne jouissez pas dans notre patrie de toutte la santé et le bonheur que vous puissiez desirer, cest que les voeux que je fais en consequence ny peuvent rien. L’interest que je prends a vous et aux votres etant bien vif et bien sincere. Vous avez du avoir bien des affaires depuis votre arrivée a notre cour. Pour moy depuis 2 mois que l’on a bien voulu me laisser passer auprès de madame de chavagnes qui est bien sensible a votre souvenir depuis notre depart de l’orient et qui en consequence vous presente ses compliments. Jay tasché par une vie douce et tranquille de me dedommager des peines de corps et d’esprit de notre traversée humide de boston en europe. Je me las rappelle cependant avec plaisir mayant procuré celuy de vous y avoir ramené et de continuer a notre partie l’avantage d’avoir un negotiateur honneste comme vous lestes. Me voila au moment de retourner a brest. Bien portant mais ne scachant ce a quoy l’on m’employera. Je nay point demandé a monsieur de sartines a commander. 1°. Cest que arrivé aussi tard En france jay imaginé que le ministre devoit estre obsedé de demandes, de commendements, que je les ay trouvés presque tous donnés et quil ne faut pas estre indiscret. 2°. Cest que javois besoin de me reposer 2 ou 3 mois et de reparer un peu ma bourse qui sans estre absolument depourvue a eté cependant un peu maltraitée surtout au ferol. Vous scavez cequi en est. Jay envoyé a mr le docteur francklin une petite caisse. A mr de sartines ceque javois pu sauver des petits canards de boston ainsi que le tableau du general ancohk. Je nay pas eu connoissance de la reception D’aucuns de ces effets. Jay revu icy avec bien du plaisir monsieur alain chez mr o williams. Cen est toujours un pour moy de revoir vos compatriottes et si vous pouviez pour votre compte nous negotier une bonne paix je me croirois bien heureux de vous reconduire a boston dont je cheris bien sincerement tous les habitants et habitantes et avec raison car je me trouvois tres bien et honorablement employé la etant en chef au lieu que actuellement quoyque toujours bien dans tous les genres de service ou je seray. Je ne dateray pas de grandes choses. Avec un peu de patience jauray peutestre quelquechose un jour. Je desirerois de tout mon coeur que mon service put me permettre l’hyver prochain d aller a paris ou jay bien quelques petites affaires. Jy aurois bien du plaisir a vous y revoir et les votres, a vous y demander la continuation de votre amitié et a vous y reiterer de vive voix lassurance des sentiments du plus sincere et respectueux attachement avec lequel jay lhonneur d’estre Mon cher monsieur Votre tres humble et tres obeissant serviteur
      
       Bidé de chavagnes capne. des vaux du roy
      
      
       J’embrasse de tout mon coeur les chers jony et carly le petit couppers. Mille compliments et souvenirs a mrs dena et taxter. De vos nouvelles je vous prie, mais a brest je vais partir.
      
     